Citation Nr: 0606911	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 10 percent 
disabling.

2. Entitlement to an increased evaluation for residuals of an 
internal derangement, left knee, with anterolateral 
reconstruction, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
February 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service connected residuals 
of an internal derangement of the left knee.  A subsequent 
determination by the RO in May 2003 granted the veteran a 
separate 10 percent evaluation for left knee degenerative 
joint disease.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in August 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  Left knee degenerative joint disease is manifested by 
complaints of pain with flexion to 120 degrees and extension 
to 10 degrees.

2.  Moderate right knee impairment due to recurrent 
subluxation or lateral instability is not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
for degenerative joint disease of the left knee based on 
limitation of flexion and limitation of extension have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. 4.7, 4.40, 4.45, 4.59 and Part 4, Diagnostic Codes 
5010, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an internal derangement of the left knee with 
anterolateral reconstruction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 4.7, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in September 2002, September 2003 and September 2005 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has essentially 
been satisfied.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statement 
of the case (SSOC), and numerous letters over the years 
(including September 2002, September 2003, and September2005 
VCAA letters) informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOC and various letters 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports and a report of a private examination 
afforded the veteran.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the Claims.

Factual background

The veteran's service medical records show that he was 
evaluated and treated for complaints of left knee complaints 
beginning in September 1970.  In December 1970, he was 
surgically treated for left knee osteochondritis with loose 
bodies.  In February 1971, he twisted his knee and was 
radiologically found to have erosion of the left anterior 
tibial plateau and anterior aspect of the lateral femoral 
condyle and articular surface of the left patella and left 
anterior tibial spine.

Post service, the veteran was hospitalized by VA in August 
1985 for complaints of continued left knee pain.  Physical 
examination revealed a 1+ Lachman's sign with a definite end-
point.  There was no lateral shift.  There was patellar 
femoral grading as well as crepitation.  There was no valgus 
or varus instability.  Isolated posterolateral instability 
was noted.  An air contrast arthrogram of the left knee 
suggested an irregular surface to the anterior portion of the 
medial meniscus with degenerative changes.  Isolated 
posterolateral instability of the left knee with possible 
degenerative changes of the medial meniscus was the 
diagnosis.

Service connection for postoperative internal derangement of 
the left knee was established by an RO rating action dated in 
March 1986.  This disorder was rated as 10 percent disabling 
under Diagnostic Code 5257 of VA'S Schedule for Rating 
Disabilities (Rating Schedule), effective from June 1986.

The veteran was hospitalized by VA beginning in October 1986 
with complaints that his knee gives out on him several times 
during the day and interferes with his work.  Physical 
examination showed a full range of motion with increased 
varus-valgus angulation with stress.  During the course of 
his hospitalization, the veteran underwent anterolateral 
reconstruction of the left knee.  

A RO rating decision dated in December 1986 awarded the 
veteran paragraph 30 benefits for his service-connected left 
knee disability based on his period of hospitalization and 
increased the schedular disability evaluation for this 
disorder from 10 percent to 20 percent.

Following an essentially normal VA examination of his left 
knee in August 1988, the disability evaluation for this 
disorder was decreased from 20 percent to 10 percent, 
effective from December 1988.

VA treatment records received in connection with the 
veteran's current claim includes an early August 2002 
consultation report, which notes that the veteran presented 
with complaints of left knee pain.  The veteran reported 
gradually increasing left knee pain and recent limitation of 
left knee motion.  On physical examination, the left knee 
revealed well-healed scars.  There was no redness, swelling, 
or effusion.  The veteran was able to fully extend the left 
knee and flex the knee to 120 degrees.  Right knee flexion 
was to 145 degrees.  All ligaments were intact and nontender 
to stress.  There was marked tenderness on palpation of the 
lower pole of the patella.  There was tenderness to 
manipulation of the patella with crepitus.  X-rays of the 
knee showed good joint space.  Degenerative patellofemoral 
joint disease and possible loose body in the knee were the 
diagnostic impressions.

In late August 2002, the veteran was afforded an orthopedic 
consultation for complaints of knee pain.  On physical 
examination the veteran was noted to have exquisite 
tenderness over the medial pole of the patella as well as 
tenderness over the lateral pole.  He did not have an 
effusion.  His quads were very weak, almost atrophic.  He 
could flex and extend his knee fully; however, he had pain 
along the anterior aspect of the knee with full extension and 
quad firing.  The knee was stable to varus and valgus stress 
as well as anterior posterior stress.  There was a negative 
Lachman's test.  Additionally, he did not have any locking or 
catching with McMurray's testing.  There was questionable 
joint line tenderness both medially and laterally although 
the examiner could not find a specific tender spot.  The 
examiner noted that x-rays of the left knee in August 2001 
showed moderate to severe changes at the patellofemoral joint 
with some evidence of lateral tracking.

The veteran was afforded a VA examination of his left knee in 
October 2002.  On this examination, the veteran informed his 
examiner that he has had two operative procedures on the knee 
and that the knee will lock up at times and still give way on 
him.  He reported taking Tylenol for pain.  On inspection of 
the knee, a nine-inch scar was noted laterally to the knee.  
There was some patellar tenderness in crepitus on flexion of 
the knee.  Flexion was limited to 120 degrees because of 
pain.  There was a 1 cm. anterior subluxation of the joint 
and mild laxity of the medial and lateral collateral 
ligaments.  The examiner noted that the veteran reported that 
one of the operations on the knee involved removing some 
loose bodies and the placing of a metal screw.  Residuals of 
injury to the left knee and status postoperative left knee 
arthrotomy with screw insertion and removal of loose bodies 
were the diagnoses.

The veteran's left knee was examined by a private physician 
in December 2002 for rehabilitation services offered by his 
state.  It was noted that the veteran's primary disabling 
condition was reconstruction surgery of the left knee with 
residual effects and that this disabling condition could be 
substantially reduced by treatment.  The veteran was found to 
be limited by his left knee from excessive walking, standing, 
knelling, lifting, as well as climbing, strenuous labor, and 
exercise.   

On a VA orthopedic follow-up consultation in January 2003 for 
continuing complaints of left knee pain, the veteran was 
noted to have some significant improvement of quadriceps 
strength as well as walking with a cane; however, his 
catching episodes were noted to be becoming more problematic.  
On physical examination, the veteran had a positive grind 
test and significant medial and lateral patellar facet pain.  
He was exclusively tender in the medial joint line.  The 
lateral joint line appeared to be otherwise nontender.  Let 
knee pain likely due to medial meniscus tear, as well as 
patellar chondromalacia, was the diagnostic assessment.

In February 2003, the veteran underwent arthroscopic surgery 
of the left knee for ACL repair and abrasion chondroplasty.  
Attentuated ACL and grade 4 patellofemoral degenerative joint 
disease were the operative findings.   

When examined by VA in late February 2003, it was noted that 
the veteran's service-connected left knee disorder involved 
degenerative joint disease directly related to his service 
injury.

At his hearing in March 2004, the veteran testified that he 
was unable to perform a number of job related activities due 
to his left knee condition.  The veteran said his left knee 
had gotten worse since his last surgery and that his current 
treatment is focused on relief of his pain.  He said that he 
wears a knee brace all the time and his limited left knee 
mobility.

The veteran was evaluated for complaints of left knee pain by 
VA in August 2004.  It was noted that the veteran's left knee 
pain was getting worse over the past year. On examination 
there was mild crepitus and pain with patella glide.  There 
was no pain around the joint line, except over the lateral 
bolt.  There was no effusion.  There was mild ACL and MCL 
laxity.  Range of motion of the left knee was characterized 
as good.

On VA examination in October 2005, the veteran complained of 
a lot of pain and swelling in his left knee, which usually 
goes down overnight.  The examiner noted that he really does 
not have many flare-ups of his knee as his activities are 
pretty much the same on the day-by-day basis.  He said that 
if he does happen to do a lot of walking at work, he will 
have a flare up, and he will notice increase pain and 
swelling in the knee.  He said that he continues to take 
Tylenol #3 and use a cane for ambulation.  He also said that 
he wears a brace on his left knee.  Physical examination of 
the left knee revealed a well-healed 19 cm. scar over the 
lateral aspect of the knee.  The veteran was tender over the 
knee on the joint line on either side of the patella and 
above the patella.  He had marked crepitus.  There was no 
effusion present.  The veteran could extend the knee to 10 
degrees and flex the knee to 120 degrees at which point he 
had pain.  The patella appeared to track in the midline.  The 
examiner could detect no laxity or subluxation of the joint.  
With repetitive use, there was no additional loss of range of 
motion due to pain, fatigue, weakness, or incoordination.  An 
x-ray of the left knee was interpreted to reveal minimal 
spurring along the intercondylar eminence of the tibia, well 
preserved joint space, and no definite joint effusion.  
Residuals of injury to the left knee, status postoperative, 
with degenerative joint disease was the diagnosis.  The 
examiner stated that he could not detect any instability of 
the left knee.

Legal criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred or aggravated during military service 
and the residual condition in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable based upon the 
assertion and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Analysis

The Board at the outset notes that when initially service-
connected by the RO's March 1986 rating action this disorder 
was characterized as postoperative, internal derangement of 
the left knee and was rated as 10 percent disabling under 
Diagnostic Code 5257, effective from June 1986.  However, 
during the course of this appeal, the veteran's service-
connected left knee disorder has been recharacterized and is 
currently rated separately by the RO as 10 percent disabling 
for residuals of an internal derangement with anterolateral 
reconstruction under Diagnostic Code 5257, effective from 
December 1988, as well as 10 percent disabling for 
degenerative joint disease under Diagnostic Code 5010, 
effective from July 2002.  In its analysis the Board will 
consider all current manifestations of the veteran's left 
knee disability under the applicable Diagnostic Codes.

A.  Degenerative joint disease of the left knee.

The veteran's left knee range of motion, as noted 
consistently on VA examination to be limited by pain, has 
been separately rated by the RO as 10 percent disabling under 
Diagnostic Code 5010, pertaining to the rating of traumatic 
arthritis of the knee, beginning July 2002.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Degenerative arthritis, under 
Diagnostic Code 5003 is rated based on limitation of motion 
of the affected joint.  Where, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  With 
these findings, and occasional incapacitation exacerbations, 
a rating of 20 percent may be assigned.  These ratings will 
not be combined with ratings based on limitation of motion.

Diagnostic Codes 5260 and 5261 govern limitation of leg 
motion.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The veteran's service-connected left knee disability is shown 
by the evidence summarized above, to be manifested by 
clinical findings of limitation of motion, pain, and 
tenderness.

On separate evaluations of the veteran's left knee in early 
August 2002, range of motion testing disclosed flexion, 
limited by pain, to 120 degrees.  Full range of motion of the 
left knee was noted on VA orthopedic consultation in late 
August 2002.  On VA examination in October 2002, there was 
mild laxity of the medial and collateral ligaments and left 
knee flexion limited to 120 degrees due to pain.  Following 
his arthroscopy in February 2003, it was noted that the 
veteran's service-connected left knee disorder included 
degenerative joint disease.  When he was examined by VA in 
August 2004, there was mild left knee laxity and range of 
motion characterized as "good" by his examiner.  In October 
2005, there was no detectable laxity or subluxation of the 
joint.  Right knee flexion was to 120 degrees with pain at 
that point and extension was to 10 degrees.  

The evidence shows that the veteran suffers from chronic left 
knee pain and corresponding functional loss.  With respect to 
functional loss, flexion of the left knee limited to 120 
degrees does not satisfy the criteria for a compensable 
rating.  The Board has considered the functional impairment 
caused by the pain as set forth in the Deluca case and such 
consideration fails to warrant a compensable rating based on 
limitation of flexion of the knee.  

The veteran has demonstrated limitation of motion on 
extension on his most recent VA examination in October 2005 
to 10 degrees.  He is thus entitled to a 10 percent rating 
for his service-connected left knee disorder under Diagnostic 
Code 5261. What the RO has done is assign a 10 percent rating 
under Code 5010 in recognition of the fact that there is some 
left knee limitation of motion with pain. However, The Board 
finds, in light of the veteran's most recent examination 
findings that the veteran degenerative joint disease of the 
left knee is more appropriately rated as 10 percent disabling 
under Diagnostic Code 5261 based on compensable limitation of 
extension to 10 degrees.  To warrant the next higher rating 
of 20 percent functional impairment must result in the 
equivalent of leg extension to 15 degrees.  The evidence does 
not with consideration of the functional impairment caused by 
pain demonstrate this degree of impairment.  As such, an 
increased evaluation for left knee degenerative joint disease 
must be denied. 

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

Accordingly, the Board finds that a rating in excess of 10 
percent for degenerative joint disease of the left knee is 
not warranted.  

B.  Left knee internal derangement post anterolateral 
reconstruction.

The circumstances of this case require consideration and 
application of Esteban v. Brown, 6 Vet.App. 259 (1994), which 
held that residuals of an injury warranted separate ratings 
under separate criteria when none of the symptoms under one 
set of criteria was duplicative or overlapping with symptoms 
under alternate criteria,  In a precedent opinion, the VA 
General Counsel, applying the principles of Esteban to a knee 
disorder, held that where the service connected entity 
encompassed both instability and limitation of motion due to 
arthritis, separate ratings could be assigned under the 
Diagnostic Codes 5257 and 5010-5260,5261.

In view of the above, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, and Deluca v. Brown, the Board finds that 
the veteran is appropriately rated at the 10 percent level 
for left knee impairment under Diagnostic Code 5257.  While 
it is shown that the veteran requires a brace, the left knee 
nevertheless exhibits as shown by the evidence summarized 
above, if any, only minimal instability.  Most of the medical 
records show no instability of the knee.  In the absence of 
moderate recurrent subluxation or locking of the right knee, 
the next higher rating of 20 percent under Diagnostic Code 
5257 is not warranted. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the 


doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased evaluation for degenerative joint disease of the 
left knee is denied.

An increased evaluation for residuals of an internal 
derangement, left knee, with anterolateral reconstruction is 
denied.




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


